Citation Nr: 0721634	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  01-04 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for upper respiratory 
infection.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for chronic cervical 
spine pain with foraminal encroachment and mild degenerative 
facet joints.  

6.  Entitlement to service connection for fever as due to an 
undiagnosed illness.

7.  Entitlement to service connection for right knee pain as 
due to an undiagnosed illness.

8.  Entitlement to service connection for right hip pain as 
due to an undiagnosed illness.

9.  Entitlement to service connection for leg pain as due to 
an undiagnosed illness.

10.  Entitlement to service connection for problems 
controlling anger and problems sleeping as due to an 
undiagnosed illness.

11.  Entitlement to service connection for right foot pain as 
due to an undiagnosed illness.

12.  Entitlement to service connection for left foot pain as 
due to an undiagnosed illness.

13.  Entitlement to an initial rating in excess of 10 percent 
from February 9, 2000, and in excess of 20 percent from 
February 6, 2002, for service-connected chronic low back pain 
with mild wedge compression and marginal spurs.  

14.  Entitlement to an initial compensable rating for 
service-connected history of chronic gastritis and diarrhea.


REPRESENTATION
 
Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
October 1979, May 1980 to May 1983, and November 1990 to May 
1991, as well as reserve component service; the veteran 
contends that she was performing active duty for training in 
August 1993 when she sustained injury in a motor vehicle 
accident.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted entitlement to service 
connection for chronic low back pain with mild wedge 
compression and marginal spurs and assigned a 10 percent 
disability evaluation effective from February 9, 2000; and 
for history of chronic gastritis and diarrhea evaluated as 
zero percent (noncompensable) from February 9, 2000.  In 
addition, the RO denied entitlement to service connection for 
upper respiratory infection, sinusitis, pneumonia, right 
shoulder disorder, chronic cervical spine pain with foraminal 
encroachment and mild degenerative facet joints, fever as due 
to an undiagnosed illness, right knee pain as due to an 
undiagnosed illness, right hip pain as due to an undiagnosed 
illness, leg pain as due to an undiagnosed illness, problems 
controlling anger and problems sleeping as due to an 
undiagnosed illness, right foot pain as due to an undiagnosed 
illness and for left foot pain as due to an undiagnosed 
illness.  Although some of the claims were denied as not well 
grounded, after the passage of The Veterans Claims Assistance 
Act of 2000 the RO re-adjudicated the claims on the merits. 

During the course of the pending appeal, in a March 2002 
rating decision the RO increased the 10 percent evaluation to 
a 20 percent evaluation for the veteran's low back disorder 
effective from February 6, 2002.  However, that grant does 
not represent a total grant of benefits sought on appeal, 
therefore this claim for increase remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).  The veteran has also 
indicated that she wanted the appeal to continue.

The veteran presented testimony at a personal hearing in 
February 2002 at the RO before a Decision Review Officer.  A 
copy of the hearing transcript was attached to the claims 
file.

The veteran failed to appear at a Travel Board hearing 
scheduled for her at the RO in September 2006, thereby 
effecting a withdrawal of her request for a hearing.  
38 C.F.R. § 20.702(d) (2006).  

In her May 2001 substantive appeal, the veteran perfected 
appeal of denial of her claim of entitlement to basic 
eligibility for nonservice-connected pension.  Social 
Security Administration (SSA) disability benefits were 
granted in an April 2002 SSA decision.  Thereafter, a March 
2004 VA deferred rating decision noted that the veteran met 
the criteria for entitlement to nonservice-connected pension, 
and that determination as to whether the veteran's income was 
within the income limits for payments of such benefits should 
proceed.  Although the veteran was notified, in August 2004, 
that she should submit income information, the Board notes 
that the letter did not specifically inform the veteran that 
the criteria for basic eligibility for pension had been met.  
An August 2006 letter notified the veteran that, although she 
met the criteria for entitlement to pension, her income 
appeared to be in excess of the level below which pension 
benefits may be paid; however, the letter expressed the 
status of the claim inartfully.  The August 2006 letter 
informed the veteran that she has until July 31, 2007, to 
disagree with the determination that her income precludes 
payment of pension benefits.  This letter demonstrates that 
the claim of issue of entitlement to basic eligibility for 
pension, the issue perfected for appeal, has been granted.  
The veteran has not disagreed with the determination that her 
income is excessive for payment of pension benefits.  Since 
the record does not reflect that the veteran has disagreed 
with the determination that the veteran's income precludes 
payment of a monthly pension benefit, the Board does not have 
jurisdiction to address that issue in the Remand appended to 
this decision.  The claim of entitlement to basic eligibility 
for pension has been determined in the veteran's favor, and 
no issue regarding the veteran's pension is before the Board 
for appellate review.  

The issues of entitlement to service connection for upper 
respiratory infection, sinusitis, pneumonia, right shoulder 
disability, chronic cervical spine pain with foraminal 
encroachment and mild degenerative facet joints, fever as due 
to an undiagnosed illness, right knee pain as due to an 
undiagnosed illness, right hip pain as due to an undiagnosed 
illness, leg pain as due to an undiagnosed illness, right 
foot pain as due to an undiagnosed illness, problems 
controlling anger and problems sleeping as due to an 
undiagnosed illness, and left foot pain as due to an 
undiagnosed illness and entitlement to nonservice-connected 
pension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
shows that the veteran's service-connected low back disorder 
is manifested by slight limitation of motion of the 
lumbosacral spine with pain, vertebral wedging deformity and 
marginal spurs, but is not manifested by limitation of 
thoracolumbar flexion to 30 degrees, or by favorable 
ankylosis, or by other neurological manifestations which may 
be separately evaluated.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's service-
connected chronic gastritis and diarrhea is manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  


CONCLUSIONS OF LAW

1.  With consideration of the benefit of the doubt, the 
criteria for an increased rating of 20 percent, but not 
higher, from February 9, 2000 through February 5, 2002, have 
been met, and the criteria for an increased rating to 30 
percent, but not higher, have been met from February 6, 2002, 
for service-connected chronic low back pain with mild wedge 
compression and marginal spurs.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5235, 5237 
(2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5292 (as 
effective prior to September 26, 2003).  

2.  The criteria for an initial compensable evaluation for 
chronic gastritis and diarrhea have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.114, Diagnostic Code (DC) 7319 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The United States Court of Veterans Appeals (Court) has 
stated that the statutory scheme of the VCAA contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also, e.g., 
Sutton v. Nicholson, 20 Vet. App. 419, 426 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410, 415 (2000).  In this case, 
the veteran's claims for service connection for chronic low 
back pain with mild wedge compression and marginal spurs and 
for chronic gastritis and diarrhea have been granted.  
Therefore, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

If additional notice of any criterion for evaluating the 
degree of disability is required after the VCAA has 
demonstrably been met because service connection has been 
granted, such notice has been provided in this case.  
Although the original claims underlying this appeal were 
submitted prior to enactment of the VCAA, the RO sent 
correspondence in May 2003 and December 2004; rating 
decisions in September 2000 and March 2002; a statement of 
the case in April 2001; and a supplemental statement of the 
case in June 2002 and April 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  

If there was any defect in the timing or content of the 
notices, that defect has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in May 2005.  The 
veteran received additional notice in March 2006.  However, 
the Board finds that issuance of a supplemental statement of 
the case is not required after the issuance of that notice 
letter because no evidence has been added to the claims file 
subsequent to the March 2006 supplemental statement of the 
case and prior to certification and transfer of the case to 
the Board.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Evidence in the claims file 
indicates that the veteran was scheduled for a VA spine 
examination in 2005; however, she failed to report.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

II. Pertinent legal criteria for increased evaluations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

This appeal arises from the veteran's dissatisfaction with 
her initial ratings following the grants of service 
connection.  In such a case, the Court has held that separate 
or "staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Meeks v 
West, 12 Vet. App. 352 (1999), (38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating the disability under more than one diagnostic 
code; however, the critical element in permitting the 
assignment of multiple ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995). Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

III.  Chronic low back pain with mild wedge compression and 
marginal spurs

The veteran disagrees with the staged ratings assigned for 
her service-connected back disorder and contends that it is 
worse than the assigned staged evaluations reflect.

In a September 2000 rating decision, the RO granted 
entitlement to service connection for chronic low back pain 
with mild wedge compression and marginal spurs and assigned a 
10 percent evaluation effective February 9, 2000.  The 
veteran disagreed with the evaluation assigned.  

This appeal arises from the veteran's dissatisfaction with 
her initial rating following the grant of service connection.  
In such a case, the Court has held that separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the decision 
herein includes consideration of Fenderson and the veteran 
has not been prejudiced thereby.  She has been advised of the 
laws and regulations pertinent to disability evaluations.

Service medical records show that the veteran complained of 
low back pain in September 1982 after doing heavy lifting.  
The assessment was normal physical findings.  

In February 1991 she complained of back pain with pain 
radiating to her neck.  She was assessed with mild back 
strain.  An x-ray in February 1991 showed mild compression 
deformity at T11 with mild degenerative changes at T10-11.  
She was prescribed medication for low back pain and was 
placed on profile for light duty and no lifting more than 15 
pounds.  Copies of individual sick slips dated in February 
1991 submitted by the veteran showed she had been treated for 
a lumbosacral strain.  In an April 1991 questionnaire 
completed by the veteran for a Southwest Asia 
demobilization/redeployment medical evaluation she reported a 
back injury.  The examiner noted the use of medication for a 
back injury.  

At a periodic examination in September 1998 the clinical 
evaluation was abnormal for the spine and musculoskeletal 
system.  The examiner noted the history of a back injury 
during Desert Storm in 1991 when the veteran's back was 
strained from lifting sand bags.  

VA outpatient treatment records show that a VA x-ray in June 
1998 revealed a normal lumbar spine.  A CT scan of the lumbar 
spine in October 1998 was a normal study with no evidence of 
herniated disc or spinal stenosis.

When seen in January 1999, she reported she had received two 
back braces which were helpful except at work.  She also 
received a heating pad which offered intermittent relief.  
The assessment was chronic back pain.  In September 1999 she 
reported that she had been doing well with her back and had 
no problems.  She no longer had to lift and carry heavy 
objects.  

At a VA examination in June 2000, lateral bending, to the 
right and to the left, was 30 degrees, extension was 30 
degrees, rotation was 50 degrees to the right and to the 
left, and forward flexion was 75 degrees.  There were no 
triggers and no muscle spasms.  With direct palpation over 
L5-S1 she had a little pain.  X-rays of the lumbar spine 
revealed mild wedge compression at T10-T12 and small anterior 
marginal spur at the superior end plates of L2 and L4.  The 
diagnosis was chronic low back pain with mild wedge 
compression and marginal spurs with mild functional 
impairment.

The veteran testified in February 2002 that she had 
intermittent low back pain for which she took pain 
medication.  She was not able to do any stooping, bending or 
lifting.  Another problem was sitting and standing for long 
periods of time.  

Private x-rays in October 2001 noted five lumbar vertebral 
bodies, with no fracture or dislocation.  The pedicles were 
intact and disc spaces were maintained.  The sacroiliac 
joints were patent.  The impression was early proliferative 
change L2-4.  

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine.  In 2002, the evaluation 
criteria for Diagnostic Code (DC) 5293, for intervertebral 
disc syndrome, were amended.  See 67 Fed. Reg. 54,345-349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293).  
The amendment was effective on September 23, 2002.  In 2003, 
further amendments were made for evaluating disabilities of 
the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  An omission was then corrected by reinserting two 
missing notes.  See 69 Fed. Reg. 32,449 (June 10, 2004).  The 
amendment and correction were made effective from September 
26, 2003.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  A review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the regulations governing evaluation of back disorders 
as in effect when the veteran submitted the original claim 
underlying this appeal, the veteran has been assigned a 10 
percent evaluation under DC 5292 for her chronic low back 
pain with mild wedge compression and marginal spurs, 
effective February 9, 2000.  A 20 percent evaluation has been 
assigned under DC 5292, as in effect when the veteran 
submitted her claims, for evaluation of chronic low back pain 
with mild wedge compression and marginal spurs, effective 
February 6, 2002.  Thus, the Board will consider whether the 
veteran is entitled to a rating in excess of 10 percent from 
February 9, 2000, and in excess of 20 percent from February 
6, 2002, under the old regulations, and in excess of 20 
percent from September 23, 2002, under the new regulations.  

Under the prior criteria, effective prior to September 26, 
2003, DC 5292 provides that mild limitation of motion of the 
lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, DC 5292 (prior to Sept. 26, 2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

The General Rating Formula for Diseases and Injuries of the 
Spine is with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under Sec. 4.25.

The notes to the General Rating Formula provide that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code.  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The notes state to round each range of motion 
measurement to the nearest five degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71, Plate V.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  

The veteran is currently in receipt of a 20 percent 
evaluation for slight limitation of motion of the low spine 
which warrants a 10 percent evaluation and an additional 10 
percent for pain.  As provided in the prior version of 
Diagnostic Code 5292, a 40 percent evaluation under DC 5292 
is not warranted as severe limitation of motion of the lumbar 
spine is not shown.  In June 2000, she had active range of 
motion of the lumbar spine, lacking only 15 degrees of 
forward flexion.  Extension and lateral flexion were normal 
and rotation was greater than normal.  38 C.F.R. § 4.71a, DC 
5292 (prior to Sept. 26, 2003).  Thus, a 40 percent 
evaluation under the prior version of DC 5292 is not 
warranted.  

As previously noted, the veteran's service connected back 
disorder includes wedge compression.  The prior schedular 
rating criteria provide that under DC 5285, in the case of 
residuals of a vertebra fracture, a 100 percent evaluation is 
assigned where there is cord involvement, and the veteran is 
bedridden or requires long leg braces.  Residuals of a 
fractured vertebra without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast) warrant 
a 60 percent rating.  Otherwise, residuals of a fractured 
vertebra should be rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.  38 C.F.R. § 4.71a, DC 5285 (as 
in effect prior to September 26, 2003).  

The evidence of record includes x-rays in February 1991 that 
showed mild compression deformity at T11 and a VA x-ray in 
June 2000 revealed mild wedge compression of T10 to T12 
vertebral bodies.  As such, the Board finds that the mild 
wedging constitutes a demonstrable deformity of the vertebral 
body.  Accordingly, the veteran is entitled to an additional 
10 percent under DC 5285, which is to be added, not combined 
with the veteran's rating for limited motion of her lumbar 
spine.  Thus, the veteran is entitled to a 20 percent rating 
from February 9, 2000, and a 30 percent rating from February 
5, 2002.  

Consideration has been given to whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher evaluation for the lumbar spine disability.  The 
evidence of record does not show the manifestations required 
for a 40 percent evaluation for several lumbosacral strain 
under DC 5295.  The evidence does not show listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of the joint space or some of these 
manifestations with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295 (prior to Sept. 26, 2003).  In 
addition, the evidence of record does not show a diagnosis of 
intervertebral disc syndrome; thus DC 5293 is not for 
application.  38 C.F.R. § 4.71a, DC 5293 (prior to Sept. 26, 
2003).  There is no evidence that the veteran's lumbar spine 
or entire spine is ankylosed.  Therefore, DC 5286 (as in 
effect prior to September 26, 2003) is not for application.  

The Board now considers the veteran's service-connected spine 
disability under the schedule for rating spine disabilities 
as amended effective September 26, 2003.  Under the revised 
regulations, the general rating formula notes that the 
ratings are for disabilities of the spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected.  
Accordingly, functional loss due to pain is not required.  
Also under the revised regulations, the General Rating 
Formula for Diseases and Injuries of the Spine applies to DC 
5235 for vertebral fracture or dislocation, DC 5237 for 
lumbosacral strain and DC 5242 for degenerative arthritis of 
the spine.  As for whether the veteran would be entitled to a 
rating in excess of 30 percent under the amended schedule, 
the medical evidence does not show that the veteran's lumbar 
spine disability is primarily productive of forward flexion 
of the thoracolumbar spine to 30 degrees or less or with 
favorable ankylosis of the entire thoracolumbar spine.  At 
the June 2000 VA examination the veteran had forward flexion 
to 75 degrees.  As the veteran also does not have ankylosis 
of the entire thoracolumbar spine, the veteran's lumbar spine 
disability does not more nearly approximate the criteria 
associated with the next higher rating of 40 percent under 
the amended schedule for rating spine disabilities. 

Furthermore, the veteran is not entitled to an evaluation 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes as intervertebral disc 
syndrome is not shown.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  However, that is not 
warranted in this case.  The evidence of record does not show 
any associated objective neurologic abnormalities.  Although 
the evidence of record shows that the veteran has marginal 
spurs of the lumbar spine, a separate evaluation is not 
warranted.  The veteran's lumbar spine disability is 
evaluated on slight limitation of motion.  Under the prior 
regulations, arthritis was to be rated on limitation of 
motion.  Under the revised regulations, degenerative 
arthritis of the spine, DC 5242, is to be evaluated under the 
formula for evaluating diseases and injuries of the spine 
which also is based on limitation of motion.  Thus the 
symptomatology for the conditions is duplicative and a 
separate rating assignment is not permitted.  38 C.F.R. § 
4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (the critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition).

The Board has fully considered whether there are associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be evaluated 
separately.  Beginning in August 2002, the veteran's 
complaints of weakness resulted in a diagnosis of axonal 
neuropathy.  However, this diagnosis has not been medically 
attributed to the veteran's service-connected back 
disability.  No manifestation attributed to axonal neuropathy 
may be considered in determining the evaluation for chronic 
low back pain with mild wedge compression and marginal spurs.

As to 38 C.F.R. § 3.321(b)(1), it is noted that the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate her low 
back impairment.  Although the veteran indicated that she was 
no longer working, there is no contention or indication that 
her low back impairment is productive of marked interference 
with working or necessitates frequent hospitalization, or 
that the manifestations associated with this disability are 
unusual or exceptional.  Thus, the Board will not consider 
referral for consideration of an extraschedular rating.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7-2003.  In 
conclusion, giving the benefit of the doubt to the veteran, 
10 percent for demonstrable deformity of vertebral body is 
added to the 10 percent rating based on slight limitation of 
motion from February 9, 2000, and added to the 20 percent 
rating based on slight limitation of motion with pain from 
February 6, 2002.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, the preponderance 
of the evidence is against an evaluation in excess of 20 
percent prior to February 6, 2002, and is against an 
evaluation in excess of 30 percent from that date.  

IV. History of chronic gastritis and diarrhea

The veteran contends that her service connected chronic 
gastritis and diarrhea warrant a compensable evaluation.  

This appeal arises from the veteran's dissatisfaction with 
her initial rating following the grant of service connection.  
The Board must therefore consider entitlement to "staged 
ratings" for different degrees of disability in the relevant 
time periods, that is, since the original grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

In a September 2000 rating decision the RO granted 
entitlement to service connection for chronic gastritis and 
diarrhea and assigned a zero percent evaluation by analogy 
under DC 7399-7319.  38 C.F.R. §§ 4.20, 4.114.  The Board 
observes that the schedular criteria under 38 C.F.R. § 4.114, 
pertaining to the digestive system, underwent revision during 
the pendency of the appeal.  Such changes were effective July 
2, 2001.  However, the changes relate only to diseases of the 
liver, and did not alter the Diagnostic Code pertinent to the 
present discussion.

Considering the veteran's primary physical symptoms of 
stomach pains and diarrhea, the Board finds that DC 7319 
(irritable colon syndrome) is applicable by analogy.  Under 
DC 7319, a zero percent evaluation is warranted where the 
evidence shows mild irritable colon syndrome with 
disturbances of bowel function with occasional episodes of 
abdominal distress.  A 10 percent evaluation is warranted 
where the evidence shows moderate irritable colon syndrome 
with frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating applies for severe irritable 
colon syndrome with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

In an April 1991 questionnaire completed by the veteran for a 
Southwest Asia demobilization/redeployment medical evaluation 
she reported having stomach or belly pain, nausea, diarrhea, 
or bloody bowel movements.  The examiner noted that the 
veteran reported having diarrhea occasionally since arriving 
in the Southwest Asia region.    

At a June 2000 VA examination, the veteran reported having 
had irritable stomach and diarrhea during Desert Storm.  She 
was given medication which helped.  She indicated that stress 
and dietary intake caused her to have diarrhea.  At the time 
of the examination, she reported having episodes of diarrhea 
3 or 4 times a year.  Clinical findings of the abdomen were 
no organ enlargement, no ventral hernia, no masses and bowel 
sounds were active in all quadrants.  An upper 
gastrointestinal series was normal.  A barium enema was 
suggestive of colitis of the left and transverse colon.  The 
diagnosis was history of chronic gastritis and diarrhea with 
x-rays suggestive of colitis.  

The veteran testified at the February 2002 RO hearing that 
her gastritis and diarrhea was a little better and that she 
did not take any type of medication for it.   

Medical records from the Social Security Administration and 
VA outpatient treatment records do not show findings or 
treatment for gastritis, diarrhea or colitis.  In particular, 
the most recent VA clinical records associated with the 
claims files, in 2001 and 2002, reflect that the veteran did 
not seek medical treatment for abdominal pain or diarrhea 
during that time, was not on medication for any 
gastrointestinal complaint or symptoms, and did not manifest 
objective findings of a gastrointestinal disorder on 
objective examinations.  

Based on our review of the record, while a noncompensable 
rating is warranted, there has been no objective evidence of 
moderate irritable colon syndrome with frequent episodes of 
bowel disturbances with abdominal distress attributed to the 
service-connected disorder to warrant an increased 10 percent 
rating.  38 C.F.R. § 4.114, DC 7319.  The Board has also 
considered rating the veteran's service-connected disability 
under a different Diagnostic Code, but finds none that may be 
assigned on the facts of record which would avail the veteran 
of a higher disability rating.  As the evidence of record 
does not show ulcerative colitis, consideration under DC 7323 
is not relevant to the veteran's claim.  See Butts v. Brown, 
5 Vet. App. 532 (1993); see also Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

In deciding this matter, the Board has considered all the 
evidence consistent with the Court's decision in Fenderson.  
The evidence does not show that the veteran's service 
connected digestive disability warrants a compensable 
evaluation since the initial evaluation was assigned, that 
is, the Board is unable to find that symptoms were increased 
during any portion of the pendency of this appeal.  

In addition, there is no showing, and no allegation, that the 
veteran's disability currently under consideration reflects 
so exceptional or so unusual a disability picture as to 
warrant referral for consideration of the assignment of any 
higher evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1). 

Based upon a full review of the record, the Board finds that 
the noncompensable evaluation assigned adequately reflects 
the clinically established impairment experienced by the 
veteran.  The benefit-of- the-doubt doctrine is inapplicable, 
and claim for this issue must be denied.  38 U.S.C.A. § 
5107(b).  See Gilbert, supra.








(CONTINUED ON NEXT PAGE)


ORDER

A 10 percent evaluation for demonstrable deformity of 
vertebral body is added to the 10 percent rating for service-
connected chronic low back pain with mild wedge compression 
and marginal spurs from February 9, 2000, and 10 percent for 
demonstrable deformity of vertebral body is added to the 20 
percent rating for service-connected chronic low back pain 
with mild wedge compression and marginal spurs from February 
6, 2002.  Thus, a 20 percent evaluation is granted from 
February 9, 2000, and a 30 percent evaluation is granted from 
February 6, 2002, subject to regulatory criteria applicable 
to payment of monetary awards; the appeal is granted to his 
extent only.   

Entitlement to an initial compensable rating for chronic 
gastritis and diarrhea is denied.


REMAND

The veteran seeks entitlement to service connection for 
multiple conditions.  With her claim received in February 
2000, she submitted some copies of service medical records 
for her service during the Gulf War.  At that time she stated 
that she was still in the U.S. Army National Guard and her 
unit had a medical records file for her treatments while on 
active duty for training.  Although the RO requested a copy 
of the veteran's service medical records from her unit, our 
review does not find that such records were received or that 
a negative reply was sent.  In addition, although a request 
for her complete personnel file was to have been made, our 
review does not find that a copy of the veteran's personnel 
file is of record.  Accordingly, these records should be 
requested prior to appellate review of the issues of 
entitlement to service connection.  

In addition, the veteran claims that she injured her cervical 
spine in a motor vehicle accident in August 1993 as she was 
returning home from active duty for training.  She claims 
that her current symptoms of chronic cervical spine pain with 
foraminal encroachment and mild degenerative facet joints are 
related to that accident.  Evidence of record shows that on 
August [redacted], 1993, she was brought by ambulance to the 
emergency room at Lyster Army Hospital at Fort Rucker, 
Alabama, after her involvement in a one vehicle accident with 
loss of control of the vehicle which rolled at least once.  
Her personnel record indicates that her training period ended 
the day prior to the accident which occurred approximately in 
the late afternoon as she arrived at the emergency room at 
five o'clock.  However, the emergency room record indicates 
that she was active duty U.S. National Guard and that after 
treatment she was sent to quarters for 24 hours.  Our review 
of the record does not find a police accident report or a 
line of duty investigation which would be helpful in reaching 
a decision in this case, thus further development is 
necessary prior to appellate review.  

Service medical records show treatment for upper respiratory 
infections during her periods of active duty service.  A 
September 1998 report of a National Guard Medical Examination 
indicates that the veteran was having more sinus problems.  
An individual sick slip in November 1990 noted a history of 
pneumonia.  At her hearing the veteran testified that her 
claims of entitlement to service connection for pneumonia, 
sinusitis and upper respiratory infection were locked 
together and she was treated for these conditions while on 
active duty from 1978 to 1983.  She has claimed that after 
serving in the Gulf War her symptoms related to these 
conditions increased.  Medical evidence of record shows post 
service treatment for upper respiratory infection, sinusitis 
and bronchitis.  In essence, she is claiming that these 
conditions which she has currently were manifested during her 
periods of active duty prior to her service in the Gulf War 
and were aggravated during her service in the Gulf War or are 
linked to her service in the Gulf War.  A medical examination 
and medical opinion are necessary to decide the claims.  
38 C.F.R. § 3.159(c)(4).  

The veteran contends that she has other symptoms and 
disorders as a result of her Persian Gulf service.  The 
examiner who conducted VA examination in June 2000 did not 
assign a diagnosis for fever, right hip, leg pain, right foot 
pain, or left foot pain, but did not indicate that those 
symptoms represented an undiagnosed illness.  The veteran was 
scheduled for VA examinations in November 2004, but did not 
appear for those examinations.  However, since several of the 
veteran's claims are being remanded, it is the Board's 
opinion that, if the veteran wishes to pursue these claims, 
she should be afforded another opportunity to report for VA 
examination.  The veteran is hereby notified that, if she 
does not report for VA examinations, the claims will be 
adjudicated based on the evidence of record.  

At her June 2000 VA examination, the veteran reported that 
she had injured her right shoulder lifting sandbags while in 
the Persian Gulf.  As those service medical records have not 
yet been obtained, her statements must be presumed credible.  
The examiner stated that there was tenderness of the right 
shoulder on objective examination, and that crepitus was 
present.  Radiologic examination of the right shoulder 
disclosed no abnormality.  The examiner stated that the 
veteran had chronic right shoulder pain with normal x-rays 
and no functional impairment, and did not assign a diagnosis.  
SSA records reference a diagnosis of possible bursitis.  
Recent VA clinical records reflect continued complaints of 
right shoulder pain.  In view of the objective findings of 
crepitus on VA examination, further development of the 
clinical evidence, to include assignment of a diagnosis 
unless all objective findings have resolved, should be 
conducted.  

The Board notes that the veteran contends that she has 
problems controlling anger and problems sleeping as due to an 
undiagnosed illness.  However, the record also reflects 
discussion of sexual trauma during a period of active duty, 
and reflects that a diagnosis of a specific psychiatric 
disorder has been assigned.  The RO should clarify with the 
veteran whether she wishes to pursue a claim for direct 
service connection for a psychiatric disorder, and, if so 
whether she contends that the disorder resulted from an 
assault during service.  As this contention was not addressed 
in the 1998 rating decision underlying this appeal, if the 
veteran does wish to pursue the claim for direct service 
connection for a psychiatric disorder other than as a 
manifestation of an undiagnosed illness, all necessary 
development should be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's service medical 
records for her service in the U.S. Army 
National Guard from 1983 to 2001.  

2.  Request a copy of the veteran's 
complete personnel file.

3.  Request the police accident report, 
either civilian or military police, for 
the single motor vehicle accident which 
occurred on August [redacted], 1993.  

4.  Request a line of duty investigation 
for the motor vehicle accident which 
occurred on August [redacted], 1993.  

5.  After receipt of the above, make a 
determination as to whether the veteran 
was in a travel status from training duty 
under the provisions of 38 C.F.R. 
§ 3.6(e).  

If the decision is favorable to the 
veteran, schedule a VA examination to 
determine the nature and etiology of any 
current cervical spine disorder.  The 
claims file, to include a copy of this 
Remand should be made available to the VA 
physician for review and the medical 
opinion should reflect that such review 
was accomplished.   

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any currently diagnosed cervical spine 
disability is related to an incident in 
service, namely, a single motor vehicle 
accident in August 1993.  A complete 
rationale for the opinion expressed must 
be provided.

6.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of claimed upper respiratory 
infections, sinusitis and pneumonia.  The 
claims file, to include a copy of this 
Remand should be made available to the VA 
physician for review and the medical 
opinion should reflect that such review 
was accomplished.   

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater probability) that 
any currently diagnosed disability of 
chronic upper respiratory disorder, 
sinusitis, bronchitis, or pneumonia is 
related to an incident in service, to 
include her tours of active duty prior to 
service in the Gulf War and any confirmed 
periods of active duty for training.  If a 
link to active duty is not found, the 
examiner should also consider and provide 
an opinion as to whether the above 
mentioned disabilities pre-existed service 
and were aggravated therein.  A complete 
rationale for the opinions expressed must 
be provided.

7.  Afford the veteran VA orthopedic 
examination of the right shoulder, right 
knee, right hip, legs, right foot, and 
left foot for the purpose of determining 
the nature and etiology of those disorders 
or complaints.  The claims files must be 
made available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, including and 
diagnostic examinations needed, should be 
accomplished.  All clinical findings 
should be reported in detail.  

The examiner should assign a diagnosis for 
each right shoulder, right knee, right 
hip, legs, right foot, and left foot 
disorder present.  Objective findings 
should be correlated to a specific 
diagnosis(es).  

(a) For each right shoulder diagnosis 
found, the examiner should state whether 
it is at least as likely as not (50 
percent or greater likelihood), or whether 
it is less than likely (less than a 50 
percent likelihood), that the right 
shoulder disorder had its onset or was 
manifested during, or was a result of, her 
military service, to include service in 
the Persian Gulf from November 1990 to May 
1991, or was manifested within one year 
after the veteran's discharge from active 
service, or is aggravated (that is, 
permanently increased in severity) as a 
result of a service-connected disability, 
or, was incurred as a result of injury 
during a period of reserve component 
service.  The examiner should explain the 
rationale for the opinion expressed.

(b) For each manifestation of a chronic 
disorder of the right knee, right hip, 
legs, right foot, or left foot, the 
examiner should state whether it is at 
least as likely as not (50 percent or 
greater likelihood), or whether it is less 
than likely (less than a 50 percent 
likelihood), that (i) the symptoms are a 
manifestation of a qualifying chronic 
disability resulting form an undiagnosed 
illness or a chronic multisymptom illness 
that had its onset or was manifested 
during, or was a result of, her military 
service, in the Persian Gulf from November 
1990 to May 1991; or, (ii) had its onset 
or was manifested during, or was a result 
of any period of active military service; 
or, (iii) was manifested within one year 
after the veteran's discharge from a 
period of active service; or, (iv) is 
aggravated (that is, permanently increased 
in severity) as a result of a service-
connected disability); or, (v) was 
incurred as a result of injury during a 
period of reserve component service.  The 
examiner should explain the rationale for 
the opinion expressed.

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

8.  Afford the veteran VA examination to 
determine whether she has a chronic fever, 
for the purpose of determining the nature 
and etiology of that symptom, if present.  
The claims files must be made available to 
the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All indicated tests and studies, including 
and diagnostic examinations needed, should 
be accomplished.  All clinical findings 
should be reported in detail.  

If the veteran has a chronic fever, the 
examiner should state whether it is at 
least as likely as not (50 percent or 
greater likelihood), or whether it is less 
than likely (less than a 50 percent 
likelihood), that the fever had its onset 
or was manifested during, or is a result 
of, her military service, to include 
service in the Persian Gulf from November 
1990 to May 1991, or is a manifestation of 
a chronic disability or multisymptom 
illness.  The examiner should explain the 
rationale for the opinion.

9.  The veteran should be afforded the 
opportunity to clarify whether she wishes 
to seek direct service connection for 
problems controlling anger and problems 
sleeping on a basis other than as a 
qualifying chronic disability (undiagnosed 
illness) or symptoms of a chronic 
multisymptom illness.  Any necessary 
development, such as to develop an 
allegation of assault, trauma, or other 
stressors, should be conducted.  

Then, the veteran should be afforded 
psychiatric examination.  A summary of the 
veteran's allegations and evidence 
obtained during development should be 
prepared for the examiner.  The examiner 
should assign a diagnosis for each 
psychiatric disorder present.  

If the veteran contends that an assault 
took place, the examiner should provide an 
opinion as to whether there is evidence, 
including evidence such as behavioral 
changes, which indicate that it is at 
least as likely as not (a 50-percent or 
greater probability) that the claimed in-
service assault occurred.  

The examiner should offer provide an 
opinion, in accordance with the guidance 
set forth in 38 C.F.R. § 3.304(f)(3), as 
to whether it is at least as likely as not 
(50 percent or greater likelihood), or 
whether it is less than likely (less than 
a 50 percent likelihood), that the veteran 
has a current psychiatric disorder that 
had its onset during or was manifested 
during, or is a result of, a period of 
active military service, or is a 
manifestation of a chronic disability or 
multisymptom illness.  

10.  After completion of the above, 
readjudicate each issue on appeal.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


